Citation Nr: 0612768	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-13 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES


1.  Entitlement to an increased disability rating for 
service-connected right patellofemoral pain syndrome, 
currently rated as 10 percent disabling.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for residuals of a back 
injury.

3.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for residuals of injuries 
to both eyes.

4.  Entitlement to service connection for a right ankle 
disability, to include as secondary to the service-connected 
right patellofemoral pain syndrome.

5.  Entitlement to service connection for a left knee 
disability, to include as secondary to the service-connected 
right patellofemoral pain syndrome.

6.  Entitlement to service connection for a mood disorder, 
claimed as secondary to the service-connected right 
patellofemoral pain syndrome.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Barbara S. Girard, Attorney At 
Law


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to May 
1995. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(the RO).  

Procedural history

In a July 1995 VA rating decision, service connection was 
granted for right patellofemoral pain syndrome.  A 10 percent 
rating was assigned.  Service connection was denied for 
residuals of a back injury and residuals of injuries to both 
eyes.

In a September 2002 rating decision, an increased disability 
rating for the service -connected right patellofemoral pain 
syndrome was denied.  The veteran filed a timely notice of 
disagreement (NOD).   In February 2004 the RO issued a 
statement of the case (SOC) as to the denial of an increased 
disability rating for the right knee disability.  The 
veteran's counsel perfected an appeal by filing a substantive 
appeal in April 2004. 

In a July 2004 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
previously denied claims of service connection for residuals 
of injuries to both eyes and for residuals of a back injury.  
The RO also denied service connection for a left knee 
condition, depression, a right ankle condition, and TDIU.  
The veteran's counsel filed a timely NOD in September 2004.  
In August 2005, the RO issued a SOC as to those six issues, 
and the veteran's counsel perfected an appeal by filing a 
substantive appeal in September 2005.

For reasons explained below, the Board has concluded that new 
and material evidence regarding the claim of service 
connection for residuals of a back injury has been submitted.  
Accordingly, the claim is reopened.  The Board further finds 
that additional development of the evidence is necessary 
prior to rendering a decision on the merits as to that issue.  
Because the outcome of the TDIU claim may depend on the 
outcome of the back disability claim, action on that issue is 
being deferred.  

The issues of entitlement to service connection for a back 
disability and entitlement to TDIU are accordingly addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the VA Appeals Management Center (AMC) in 
Washington, DC.




FINDINGS OF FACT

1.  The objective medical evidence demonstrates that the 
veteran's service-connected right patellofemoral pain 
syndrome is manifested by severe disability, including the 
use of a wheelchair due to right knee pain.

2.  Surgical scars on the right knee are tender to palpation.

3.  The RO denied the veteran's claims of entitlement to 
service connection for residuals of a back injury and 
residuals of injuries to both eyes in a July 1995 rating 
decision.  

4.  The evidence received since the July 1995 rating decision 
relates to unestablished facts necessary to substantiate the 
claim for service connection for residuals of a back injury, 
and raises a reasonable possibility of substantiating the 
claim.

5.  The evidence received since the July 1995 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for residuals of injuries to 
both eyes, and raises a reasonable possibility of 
substantiating that claim.

6.  The competent medical evidence of record does not 
indicate that a right ankle disability currently exists.

7.  Competent medical evidence does not support a finding 
that a left knee disability currently exists.

8.  The competent medical evidence of record indicates that 
the pain and functional limitations from the veteran's 
service-connected right patellofemoral pain syndrome resulted 
in his mood disorder.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for the 
veteran's right patellofemoral pain syndrome have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257 (2005).

2.  The criteria for a separate 10 percent disability rating 
for tender surgical scars of the right knee have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2005); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).

3.  The July 1995 rating decision denying the claim for 
service connection for residuals of a back injury and 
residuals of injuries to both eyes is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

4.  The evidence received since the July 1995 rating decision 
is new and material evidence as to the claim for service 
connection for residuals of a back injury, and the claim for 
service connection for residuals of a back injury is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).

5.  The evidence received since the July 1995 rating decision 
is new and material as to the claim of residuals of injuries 
to both eyes, and the claim of entitlement to service 
connection for residuals of injuries to both eyes is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).

6.  A right ankle disability was not incurred in or 
aggravated by service and is not proximately due to or the 
result of the service-connected right patellofemoral pain 
syndrome.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2005).

7.  A left knee disability was not incurred in or aggravated 
by service and is not proximately due to or the result of the 
service-connected right patellofemoral pain syndrome.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2005).

8.  The veteran's mood disorder is proximately due to or the 
result of the service-connected right patellofemoral pain 
syndrome.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for his service-
connected right knee disability.  He is also seeking 
entitlement to direct service connection for residuals of a 
back injury, residuals of injuries to both eyes, a right 
ankle disability, a left knee disability and a psychiatric 
disability.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

The Board observes that the veteran was notified by the 
February 2004 and August 2005 SOCs and the October 2005 
supplemental statement of the case (SSOC) of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claims, and of the particular deficiencies in 
the evidence with respect to his claims.

More significantly, letters were sent to the veteran in 
August 2002, October 2003, and February 2004 which were 
specifically intended to address the requirements of the 
VCAA.  The August 2002 letter from the RO specifically 
notified the veteran that "[i]n order to grant your claim 
for increased compensation, we need evidence which shows that 
your condition has worsened."  August 28, 2002, letter, page 
1.  

The October 2003 letter from the RO informed the veteran that 
"[w]e need medical evidence of a current disability as well 
as evidence showing a connection between your left knee and 
depression and your right patellofemoral pain syndrome."  
October 10, 2003, letter, page 1.  The October 2003 letter 
told the veteran that new and material evidence was needed to 
reconsider the issues of service connection for residuals of 
a back injury and residuals of injuries to both eyes.  The 
letter indicated that "to qualify as 'new,' the evidence 
must be submitted to VA for the first time" and that "in 
order to be considered 'material evidence,' the additional 
information must relate to an unestablished fact necessary to 
substantiate your claim."  Id. (emphasis in the original).  
The letter informed the veteran that "[n]ew and material 
evidence must raise a reasonable possibility, that when 
considered with all the evidence of record (both new and 
old), that the outcome (conclusion) would change" and that 
"[t]he evidence can't simply be redundant (repetitive) or 
cumulative of that which we had when we previously decided 
your claim."  Id. at page 2.  The letter also told the 
veteran what the evidence must show to establish direct and 
secondary service connection.  Id. at pages 5-6.  

In the February 2004 letter, the RO informed the veteran that 
"[w]e need medical evidence of a current disability as well 
as evidence showing a connection between your right ankle 
condition and your right patellofemoral pain syndrome."  
February 13, 2004, letter, page 1.  

Accordingly, the veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims.  

As for the evidence to be provided by the veteran, in the 
August 2002 VCAA letter, the RO advised the veteran that to 
identify any additional medical evidence.  In the October 
2003 VCAA and a March 2005 development letter, the RO 
informed the veteran to submit VA Form(s) 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for each relevant health 
care provider.  

In addition, in the August 2002 VCAA letter, the veteran was 
informed that VA would request a VA physical examination of 
his right knee.  [Examinations of the right knee were 
completed in November 2003 and October 2005.]  In the October 
2003 and February 2004 VCAA letters, the veteran was advised 
that VA would provide medical examination or get a medical 
opinion if VA decided that it was necessary to make a 
decision on his claim.  [Examinations regarding the 
psychiatric, back, eye and left knee disabilities were 
completed in November 2003, and an examination as to the 
right ankle disability was completed in March 2004.]  

With regard to evidence that VA would attempt to obtain on 
his behalf, in the October 2003 VCAA letter, the RO informed 
the veteran that they would be responsible for obtaining VA 
treatment records from the VA medical center in Columbia, 
Missouri.  The RO told him that "[i]f they are needed for 
your claim, we're requesting all records held by Federal 
agencies to include your service medical records or other 
military records, and medical records at VA hospitals."  
October 10, 2003, letter, page 6.  He was further advised 
that VA would make "reasonable efforts" to obtain 
"[r]elevant records not in the custody of a Federal 
department or agency, to include records from State or local 
governments, private medical care providers, current or 
former employers, and other non-Federal governmental 
sources."  Id. at page 4.  In the February 2004 letter, the 
RO told the veteran that VA was responsible for obtaining 
"relevant Federal records including service medical records, 
VA Medical Center records, and records from other Federal 
agencies, such as the Social Security Administration."  
February 13, 2004, letter, page 3.  

In the August 2002 letter, the RO informed the veteran that 
he may submit any  evidence himself that is not of record.  
In the October 2003 letter, the RO told the veteran that he 
may submit treatment records himself rather than having VA 
request them.  In the October 2003 and February 2004 letters, 
he was advised that  "[i]t is your responsibility to make 
sure that we receive all requested records that aren't in the 
possession of a Federal department or agency."  February 13, 
2004, letter, page 3; October 10, 2003, letter, page 4 
(emphasis in original).  With those letters, the RO provided 
attachments which he was supposed to complete if he did not 
any additional evidence to submit.  A March 2005 development 
letter told the veteran that he may submit treatment records 
from certain health care providers.  These requests were 
unlimited; that is, they can reasonably be read to encompass 
any and all evidence in the veteran's possession.  Thus, the 
VCAA letters complied with the requirement of 38 C.F.R. 
§ 3.159(b)(1) to  request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims because the letters informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by VA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Moreover, the veteran's is represented by an attorney, who is 
presumably familiar with the requirements of the VCAA.  
Indeed, in a letter dated August 29, 2003 the veteran's 
attorney made it clear that she was familiar with the VCAA.  
In a November 2005 statement, the veteran's attorney 
indicated that the veteran's case had been stated completely 
and requested an immediate transfer of the veteran's VA 
claims file to the Board.

The Board is of course aware of the decision of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case, the claim for an increased rating for the right 
knee disability was adjudicated by the RO in September 2002, 
after the August 2002 VCAA letter.  Likewise, the claims to 
reopen claims of service connection for residuals of a back 
injury and residuals of injuries to both eyes and the claims 
for service connection for a mood disorder, a right ankle 
disability, and a left knee disability were adjudicated by 
the RO in July 2004, after the October 2003 and February 2004 
VCAA letters.  Therefore, the timing of the VCAA notice is 
not at issue with regard to these claims.

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection.  In other words, any lack of advisement 
as to those two elements is meaningless, because a disability 
rating and effective date were not assigned.  The veteran's 
claims of entitlement to service connection were denied based 
on elements (2) and (3), current existence of a disability 
and relationship of such disability to the veteran's 
service.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to those two crucial elements.  

In that regard, as the Board concludes below that the 
preponderance of the evidence is against two of the claims 
for service connection (right ankle and left knee), any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot. As to the 
claim which is being granted (psychiatric disability) and the 
two claims which are being reopened and remanded, any 
deficiencies with respect to VCAA notice will presumably be 
rectified by the agency of original jurisdiction. 

With respect to the increased rating claim, as will be 
discussed in greater detail below, an increased rating is 
being granted by the Board in this decision.  It is not the 
responsibility to assign an effective date for that increased 
disability rating, or for the separately assigned rating for 
the surgical scars.  The Board is confident that prior to 
assigning any effective dates, appropriate VCAA notice will 
be provided by the RO.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering these issues on their merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran]. 

In addition, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].    

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West 2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent necessary.  The evidence of record 
includes service medical records, VA medical records, private 
medical records, and reports of VA examinations, which will 
be described below.  There is no indication that there 
currently exists any evidence which has a bearing on the six 
issues now being decided case which has not been obtained.

The RO did not obtain a medical nexus opinion regarding 
whether the veteran's current right ankle disability was 
related to active service.  After having considered the 
record on appeal, the Board does not find obtaining a VA 
medical opinion to be necessary.  

As explained below, there is no evidence of a right ankle 
injury or disease in service, or for a number of years after 
service.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value.  See, e.g., Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996); Reonal v. Brown, 5 Vet. App. 458, 
460 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Obtaining a medical nexus opinion under the circumstances 
presented in this case would be a useless exercise.  In the 
absence of evidence of in-service incurrence or aggravation 
of a right ankle disease or injury, there is no need for a 
medical nexus opinion.

The Board points out that the facts of this case are 
different than the facts in Charles v. Principi, 16 Vet. App. 
370 (2002), in which the Court held that VA erred in failing 
to obtain a medical nexus opinion where evidence showed 
acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no objective 
evidence of in-service right ankle injury or disease.  Under 
the circumstances presented in this case, a remand ordering a 
medical examination would serve no useful purpose.  See 
Soyini, supra.  Accordingly, the Board has determined that a 
medical opinion is not necessary as to the right ankle issue.

With regard to nexus opinions regarding direct and secondary 
service connection for the left knee disability, as will be 
discussed in more detail below, the Board concludes that 
because the evidence does not show a current left knee 
disability, a nexus opinion is not necessary to reach a 
decision on that claim.  In the absence of evidence of a 
current disability upon which a medical examiner could base a 
nexus opinion, any such opinion would not aid the Board in 
its decision or benefit the veteran.  Under the circumstances 
presented in this case, a remand for any such opinion would 
serve no useful purpose because any such opinion is not 
"necessary."  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  See also 
38 U.S.C.A. § 5103A(a)(2) (West 2002).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  He has 
retained the services of an attorney.  See 38 C.F.R. § 3.103 
(2005).  The veteran has not expressed a desire to have a 
personal hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to an increased disability rating for right 
patellofemoral pain syndrome, currently rated as 10 percent 
disabling.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.



Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the VA Rating Schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).



Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran is currently assigned a 10 percent disability 
rating for right patellofemoral pain syndrome under 
Diagnostic Code 5257 [knee, other impairment of].  The 
schedular criteria focus on subluxation and instability of 
the knee.
The Board concludes that rating the knee under Diagnostic 
Code 5257 is most appropriate in this case.  

The veteran's counsel argues that the veteran's right knee 
disability should rated under Diagnostic Code 5258 
(cartilage, semilunar, dislocated).  However, the medical 
evidence does not indicate that there has been dislocation 
or, for that matter, removal of a semilunar cartilage.  
Although the assessments in May 2001 and May 2002 included a 
"possible" torn medial meniscus of the right knee, there is 
no evidence of dislocation of the medial or lateral meniscus, 
and the veteran has not had either meniscus removed.  
Crucially, a June 2002 operative report reflects that there 
was a normal-appearing medial meniscus.  Moreover, a report 
of a January 2002 magnetic resonating imaging (MRI) scan of 
the right knee shows that the menisci were intact.  

The Board also points out that the highest rating available 
under Diagnostic Code 5258 is 20 percent, while the highest 
rating under the currently assigned Diagnostic Code 5257 is 
30 percent.   

The next matter is whether the veteran has arthritis of the 
right knee.  VA General Counsel has concluded that a claimant 
who has arthritis and instability of a knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  
See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 
(August 14, 1998).

The evidence in favor of finding of arthritis is VA X-rays 
taken in July 2003 showing minimal degenerative joint disease 
in the medial compartment and the report of the February 2004 
private orthopedic examination and a July 2004 statement from 
a private doctor revealing a diagnosis of severe 
arthritis/degenerative disease in the right knee.  

The evidence against a finding of arthritis is private X-rays 
taken in May 2001 and July 2002 and VA X-rays taken in 
October 2003, December 2003, and October 2005, all of which 
were normal.  Moreover, at the October 2005 VA examination, 
the veteran denied any symptoms of inflammatory arthritis.  

The Board gives greater weight to the X-rays showing no 
degenerative joint disease than on the single study showing 
minimal degenerative joint disease and the diagnoses of the 
private doctors because the X-rays revealing no degenerative 
joint disease are more recent and more voluminous and because 
there is no indication that the diagnoses by private doctors 
are based on X-ray findings.  The Board finds that the 
preponderance of the evidence is against a finding that the 
veteran had arthritis of the knee.  Thus, Diagnostic Code 
5003 [degenerative arthritis] is not for application in this 
case.  

A September 2004 private treatment record reflects the 
presence of "marked" limitation of motion in the right knee 
(without, however, any specific findings regarding extension 
and flexion).  The Board has therefore given thought as to 
whether Diagnostic Codes 5260 and 5261, concerning limitation 
of motion of the leg, may be applied.  

The veteran has had range of motion testing in the right knee 
both by VA and private medical providers, on numerous 
occasions and with specific findings as to extension and 
flexion.  His worst range of motion testing was his most 
recent, which was done during the October 2005 VA 
examination.  His initial range of motion in the right knee 
was zero to 135 degrees.  After three repetitions, range of 
motion in the right knee decreased to zero to between 100 and 
130 degrees with marked grimacing and reporting of increased 
pain.  This range of motion is consistent with a 
noncompensable rating under the limitation of motion codes.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5261 (2005); see 
also 38 C.F.R. 
§ 4.71, Plate II [normal flexion and extension of the knee is 
from zero degrees to 140 degrees].  Thus, application of 
these codes would not avail the veteran.  

Although a private orthopedist advised the veteran in 
February 2004 to see an orthopedic surgeon about a total 
right knee replacement, Diagnostic Code 5055 is not 
applicable in the absence of a knee replacement.  The present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1996).

The remaining Diagnostic Codes pertaining to the knee and leg 
are clearly not applicable in this case, and the veteran and 
his attorney have not contended that any other diagnostic 
code (aside form Diagnostic Code 5258, discussed above) is 
appropriate.

In short, the Board has identified no more appropriate 
diagnostic code involving the knee than the currently 
assigned Diagnostic Code 5257.

Esteban considerations

The veteran underwent surgery for his service-connected right 
knee disability and has residual scars.  Under VA 
regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 
4.25 (2005); see also Esteban v. Brown, 6 Vet. App. 259, 
261(1994).  However, the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. § 
4.14 (2005); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board has considered whether separate ratings for each 
aspect of the service-connected disability [right 
patellofemoral pain syndrome and the surgical scars] are 
warranted.  In this case, the medical evidence reflects that 
the veteran has a right knee orthopedic disability and tender 
scars.  Specifically, the report of the November 2003 VA 
examination reflects that the surgical scars were mildly 
tender to palpation.  This is a separate and distinct 
disability from the underlying derangement of the knee, and 
the scars are congruent with a rating under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 [tender and painful scars]. 

The Board has concluded that the tender scars amounts to a 
disability which is separate and distinct from the right 
patellofemoral pain syndrome and therefore should be rated 
separately.  Accordingly, the Board will separately rate the 
scars under Diagnostic Code 7804 and the underlying 
orthopedic disability under Diagnostic Code 5257.

Although the RO did not consider whether a separate rating 
was warranted for surgical scars and did not provide the 
veteran with the rating criteria for scars, in light of the 
decision below, which grants the maximum disability rating 
under 38 C.F.R. § 4.118, Diagnostic Code 7804, the veteran is 
not prejudiced by the Board's consideration of a separate 
rating.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Schedular ratings

(i.)  Diagnostic Code 5257

Recurrent subluxation or lateral instability:

30 % severe;

20 % moderate;

10% slight.

38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  "Moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc."  See Webster's 
New World Dictionary, Third College Edition (1988), 871.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (2005).

The veteran's primary complaint is instability.  In 
particular, he reported in a February 2003 statement that his 
right knee consistently gives way, and at the November 2003 
VA examination and in January 2004 that he had had five to 
six falls down the stairs of his house in the past year.  VA 
treatment records reflect the use of a knee brace, and in 
October 2003 the primary diagnosis was instability of the 
right knee.

The objective medical evidence, however, also includes 
evidence which indicates that the veteran's right knee 
impairment has not manifested by more than slight 
instability.  "Mild" medial instability in the right knee 
was noted in December 2002, and at a November 2003 VA 
examination, there was no noted laxity.  Furthermore, the 
report of the October 2005 VA examination shows that the here 
was no laxity in the right knee.

The Board cognizant, however, that all symptoms, not just 
instability, should be considered.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002) [the specified factors for each 
incremental rating are examples rather than requirements; 
analysis should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].  Aside 
from instability, the veteran's right knee symptomatology is 
complaints of chronic pain, limited ability to walk, 
stiffness, popping, cracking, and intermittent swelling.  

The medical evidence supports the veteran's reporting of such 
complaints.  Specifically, the veteran underwent right knee 
arthroscopy in June 2002.  At the November 2003 VA 
examination crepitus in the right knee was identified.  In 
January 2004, it was noted that the veteran's reported right 
knee pain was severe enough to require the use of a manual 
wheelchair to ambulate long distances and that he ambulated 
with crutches inside his house.  A September 2004 private 
medical record shows that the veteran was restricted to a 
wheelchair for the most part, and that his limitation was 
basically due to his right knee pain.  

Moreover, as has been alluded to above, it appears that a 
total right knee replacement has been considered, although 
such has evident not yet been done. 

In light of these various findings, which portray a picture 
of a severe knee disability,  the Board finds that the 
evidence is equipoise as to whether the right knee disability 
is manifested by severe symptomatology.  Therefore, a 30 
percent disability rating under Diagnostic Code 5257 is 
warranted.  This is the maximum schedular rating.

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The veteran has complained of pain on motion of 
the right knee.  However, the Court has held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
with respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  Such is the case with Diagnostic 
Code 5257.

(ii.)  Diagnostic Code 7804

As has been discussed above, the Board will separately rate 
the surgical scars of the right knee.

While this claim was pending, the applicable rating criteria 
for the skin (including scars) were amended, effective August 
30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  

Prior to August 30, 2002, scars were rated under 38 C.F.R. § 
4.118, Diagnostic Code 7800 through 7805 (2002).  Under the 
former Diagnostic Code 7804, a maximum 10 percent was 
assigned for scars which are tender and painful on objective 
demonstration.  Under the new criteria, a maximum 10 percent 
rating is warranted for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  

[The Board observes in passing than none of the other 
diagnostic codes for scars, current or former, is applicable 
in this case.  In particular, according to the medical 
evidence of record the scars are not on an exposed area, are 
not deep, do not cause limited motion and do not cover 
significant areas of the skin.  The report of the November 
2003 VA examination reflects that the surgical scars were 
mildly tender to palpation.  There is no other evidence 
specifically referencing the surgical scars.]  

The mildly tender surgical scars fall squarely within the 
criteria of both current and former Diagnostic Code 7804.  
Therefore, a separate 10 percent rating under Diagnostic Code 
7804 is warranted.

The Board additionally finds that assigning a 10 percent 
rating for each scar would indeed constitute prohibited 
pyramiding.  See 38 C.F.R. § 4.14 (2005).  There is no 
indication that the scars on the veteran's knee are widely 
separated or cause separate, specific problems.  See 
38 C.F.R. § 4.118, Diagnostic Code 7802, 7802 (2005). 

Extraschedular evaluation

The Board notes in passing that neither the veteran nor his 
counsel has in connection with this appeal indicated, nor 
presented evidence to support the premise, that his service-
connected right knee disability results in marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b) 
(2005) [extraschedular rating criteria].  Accordingly, in the 
absence of the matter being raised by the veteran or 
adjudicated by the RO, the Board will not address the 
veteran's entitlement to an extraschedular rating.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Conclusion 

For reasons which have been expressed in detail above, the 
Board has concluded that a 30 percent disability rating may 
be assigned for the veteran's service-connected right 
patellofemoral pain syndrome under Diagnostic Code 5257.  In 
addition, the criteria for a separate 10 percent disability 
rating for the veteran's surgical scars of the right knee 
have been met under Diagnostic Code 7804.  
The appeal is therefore allowed.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for residuals of a back 
injury.

The veteran ultimately seek entitlement service connection 
for a back disability.  His initial claim was denied in a 
July 1995 RO rating decision.  As explained below, as a 
preliminary matter the Board must determine whether new and 
material evidence has been received which serves to reopen 
the previously denied claim.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].



Secondary service connection 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 
See 38 C.F.R. § 3.310(a) (2005); see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993). 

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2004)].  The change in the law pertains only to claims filed 
on or after August 29, 2001.  Because the veteran's claims to 
reopen were initiated in September 2003, his claims will be 
adjudicated by applying the revised section 3.156, which is 
set out in the paragraph immediately following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

The "old" evidence

The evidence of record at the time of the RO rating decision 
in July 1995 was the veteran's service medical records, which 
include a November 1992 entry which referred to low back 
pain.  There were no subsequent complaints or findings of 
back symptomatology, or any diagnoses of a back disability.  
On the September and December 1994 medical board evaluations, 
the spine was evaluated as normal.  
At the September 1994 medical board evaluation, the veteran 
reported a history of recurrent back pain.

The July 1995 decision

The July 1995 RO decision in essence denied the veteran's 
claim due to a lack of competent medical evidence of a 
current disability.

The veteran filed to reopen his claim in September 2003.  
Additional evidence which has been received since July 1995 
will be discussed below.


Analysis

Discussion

The veteran's claim of entitlement to service connection for 
a back disability was denied in July 1995 due to a lack of 
competent medical evidence of a current disability.

Evidence added to the record since the denial includes VA and 
private treatment records and a report of a November 2003 
orthopedic examination.  The report of the November 2003 VA 
orthopedic examination reflects a diagnosis of subjective 
complaints of low back pain with a slight disc space 
narrowing at L5-S1. 
VA and private medical records dated in 2002 and 2004 show 
diagnoses of chronic low back pain and lumbar degenerative 
disc disease.

This evidence can be considered "new" in that it was not 
previously before the RO at the time of the July 1995 prior 
final denial.  The evidence can be considered "material" 
because it does relate to unestablished fact which is 
necessary to substantiate the claim, specifically the 
existence of a current disability.  
See 38 C.F.R. § 3.156 (2005).  The post-service treatment 
records are neither cumulative nor redundant of the evidence 
of record at the time of the July 1995 rating decision, and 
these records raise a reasonable possibility of 
substantiating the claim.  Accordingly, new and material 
evidence has been submitted.  The veteran's claim is 
therefore reopened.

Additional comments

As has been discussed above in connection with the VCAA, at 
this juncture VA's duty to assist comes into play.  For 
reasons which will be expressed in greater detail below, the 
Board believes that a medical nexus opinion must be obtained.  

The Board's decision above encompasses on the matter of 
direct service connection.  The matter of secondary service 
connection, although recently raised by the veteran's 
attorney, has not been adjudicated by the RO and therefore is 
not now within the jurisdiction of the Board.  That matter 
will be discussed in the remand section below.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for residuals of injuries 
to both eyes.

This claim, like the back claim discussed immediately above, 
was denied in the July 1995 RO rating decision.  The 
pertinent law and regulations have been set out above and 
will not be repeated.   

Factual background

The "old" evidence

The evidence of record at the time of the RO rating decision 
in July 1995 encompassed the veteran's service medical 
records, which showed that in July 1993 the veteran had a 
right eye injury.  The assessment was a foreign body on the 
surface of the right cornea.  In August 1993 fuel was 
splashed into the veteran's left eye.  His visual acuity was 
20/20 in both eyes, and there was no signs of corneal 
abrasion in the left eye.  The assessment was fuel in the 
left eye, resolved with irrigation.  

There were no subsequent complaints or findings of eye 
symptomatology, or diagnoses of an eye disability.  On the 
September 1994 medical board evaluation, the eyes and 
ophthalmoscopic evaluation were normal.  His vision was 20/20 
uncorrected.  At the medical board evaluation, the veteran 
denied a history of eye trouble.

The July 1995 decision

Evidence of record at the time of the July 1995 RO decision 
clearly indicated bilateral in-service eye injuries, thus 
satisfying element (2), in-service incurrence of disease or 
injury.  The July 1995 RO decision in essence denied the 
veteran's claim due to a lack of competent medical evidence 
of any current eye disability.

The veteran filed to reopen his claim in September 2003.  
Additional evidence which has been received since July 1995 
will be discussed below.

Analysis

New and material evidence 

The veteran's claim of entitlement to service connection for 
a bilateral eye disability  was denied in July 1995 due to a 
lack of competent medical evidence of a current disability.  

Evidence added to the record since the denial includes a 
report of a November 2003 VA eye examination that contains 
diagnoses of mild bilateral dry-eye syndrome and mild 
bilateral cupping of the optic discs.  This report 
establishes the existence of a current bilateral eye 
disability.    This evidence is new and material and serves 
to reopen the veteran's claim.

Additional comments

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  In particular, there is the case of Bernard v. 
Brown, 
4 Vet. App. 384 (1993).  In Bernard, the Court held that when 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby. 

In Bernard, the Court held that before the Board may address 
a matter that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.

In the present case, the veteran through counsel has set 
forth his contentions as to why he believed that his claim of 
entitlement to service connection should be reopened.  See 
the August 29, 2003 letter from the veteran's attorney to the 
RO.
Specific argument was not presented as to the merits of the 
claim.  

Moreover, the RO adjudicated the claim based on a lack of new 
and material evidence, rather than on the merits.  See the 
August 2005 SOC, pages 7-8.
The veteran's counsel stated in the August 2003 claim to 
reopen that private medical records submitted by her, and 
apparently VA medical records also submitted by her, 
establish continuity of symptomatology of the bilateral eye 
disabilities.  Although this was in the context of the claim 
to reopen, such argument was not considered by the RO.

The Board is therefore of the opinion that the veteran may be 
prejudiced by its consideration of this issue on its merits 
at this time.  Accordingly, this issue will be remanded for 
further due process. 

4.  Entitlement to service connection for a right ankle 
disability, to include as secondary to the service-connected 
right patellofemoral pain syndrome.

Analysis

Initial comment

The Board notes that in the July 2004 rating decision and the 
August 2005 SOC, the RO considered the veteran's claim for 
service connection for a right ankle disability not only as 
secondary to the service-connected right knee disability (as 
requested by his counsel), but also on a direct basis.  See 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  
Therefore, the Board will consider the veteran's claim on 
both a direct and a secondary basis.

Discussion

As discussed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson and Wallin, both 
supra.

With respect to Hickson/Wallin element (1), current 
disability, August 2003 VA X-rays of the right ankle were 
normal.  The report of a March 2004 VA examination reflects a 
diagnosis of subjective complaint of right ankle pain.  
However, no diagnosis was rendered.  Indeed, the examiner 
indicated that the veteran's perceived right ankle pain was 
referred pain from his spine condition.  

As alluded to above, it is now well-settled that in order to 
be considered for service connection, a claimant must first 
have a disability.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) [service connection may not be 
granted unless a current disability exists].  The veteran's 
reported right ankle pain, in and of itself, does not 
constitute a disability for which service connection may be 
granted. 
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [a 
symptom such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted].

To the extent that the veteran himself contends that he has a 
right ankle disability, it is now well established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as diagnosis 
or cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Lay statements offered 
in support of the veteran's claim are not competent medical 
evidence and do not serve to establish the existence of a 
current disability.

In the absence of a diagnosed right knee disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Hickson/Wallin element 
(1) has not been satisfied.
The veteran's claim fails on this basis alone.

With respect to Hickson element (2), in-service incurrence or 
aggravation of injury or disease, the veteran's service 
medical records are utterly negative as to any suggestion of 
a right ankle injury or disease.  In particular, while the 
veteran suffered shin splints in December 1992, there is no 
indication that he had a right ankle injury or disease at 
that time.  The reports of the September and December 1994 
medical board evaluations reflect no complaints or findings 
of right ankle symptomatology or diagnoses of a right ankle 
disability.  Hickson element (2) has not been met, and the 
veteran's claim for direct service connection also fails on 
that basis. 

As for Wallin element (2), service connection is in effect 
for right patellofemoral pain syndrome.  Accordingly, Wallin 
element (2) has been satisfied [secondary service 
connection].

With respect to Hickson/Wallin element (3), in the absence of 
a current disability, medical nexus is an impossibility.  
Indeed, there is of record only one competent nexus opinion, 
the report of a March 2004 VA examination.  That opinion was 
not favorable to the veteran's claim.  The examiner opined 
that it was not at least as likely as not that the veteran's 
right ankle complaints were related to right knee pain.

To the extent that the veteran himself is contending that his 
right ankle disability is related to his military service or 
to his service-connected right knee disability, as discussed 
above his lay opinion as to a medical matter is entitled to 
no probative weight.  See Espiritu, supra.



Conclusion

In summary, in the absence of the all of the required Hickson 
and in the absence of the first and third required Wallin 
element, the Board concludes that a preponderance of the 
evidence is against the claim of entitlement to service 
connection for a right ankle disability.  The benefit sought 
on appeal is accordingly denied.

5.  Entitlement to service connection for a left knee 
disability, to include as secondary to the service-connected 
right patellofemoral pain syndrome.

Analysis

Initial comment

The Board notes that in the July 2004 rating decision and the 
August 2005 SOC, the RO considered the veteran's claim for 
service connection for a left knee disability not only as 
secondary to the service-connected right knee disability (as 
requested by his counsel), but also on a direct basis.  See 
Schroeder, supra.  Therefore, the Board will consider the 
veteran's claim on direct and secondary bases.

Discussion

With respect to Hickson/Wallin element (1), current 
disability, there is conflicting evidence regarding whether 
the veteran in fact has a left knee disability.

The evidence reflecting or suggesting a positive diagnosis of 
a left knee disability  is the following: a notation of a 
"problematic" left "leg" made by VA vocational 
rehabilitation specialist in June 2003; an apparent diagnosis 
of internal left knee derangement made by a private doctor in 
April and July 2003; several notations in 2004 by a VA 
psychiatrist that the veteran was in a wheelchair secondary 
to an inability to walk on his left knee; private treatment 
records from early 2004 showing neurological symptomatology 
in the left lower extremity; a report of a February 2004 
private orthopedic examination; and a January 2005 VA 
treatment record reflecting a complaint of numbness from the 
lateral left leg to the knee.

The evidence reflecting no diagnosis of a left knee 
disability are the reports of the November 2003 and October 
2005 VA orthopedic examinations.

For reasons discussed below, the Board places the greater 
weight on the reports of the VA orthopedic examinations than 
on the above-mentioned evidence reflecting or suggesting a 
diagnosis of a left knee disability.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  
However, the Court has held that the Board may not reject 
medical opinions based on its own medical judgment.  See 
Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator  . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The VA examinations include thorough examinations of the left 
knee.  Only after such examination was the existence of a 
left knee disability discounted. In contrast, the VA 
vocational rehabilitation specialist did not conduct a 
physical examination of the veteran and did not diagnose a 
specific left knee disability.  Instead, she relied on the 
veteran's reporting that his left knee was "becoming 
problematic".
This is not competent medical evidence of a current diagnosis 
of a left knee disability.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) ["a bare transcription of a lay history is 
not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional"]; see also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).  

With regard to the apparent diagnosis of left knee internal 
derangement made in April and July 2003, the private 
treatment records do not reflect a thorough physical 
examination of the left knee.  As for the several notations 
in 2004 by a VA psychiatrist that the veteran was in a 
wheelchair secondary to an inability to walk on his left 
knee, the psychiatrist did not conduct a physical examination 
of the veteran.  Moreover, it appears that the psychiatrist 
mistakenly reported that the veteran's disability was one of 
the left knee rather than the right knee.  [The veteran's 
service-connected right knee disability, and its relationship 
to the veteran's use of a wheelchair, has been discussed by 
the Board above.]  

With regard to the neurological symptomatology in 2004, the 
evidence reflects that the veteran reported symptomatology 
involving the entire left lower extremity except for the 
foot.  The report of a February 2004 neurology consultation 
reveals no diagnosis of a left knee orthopedic disability, 
but rather an impression of numbness and tingling in the left 
leg.  The report of the February 2004 private orthopedic 
examination shows that the veteran complained of pain in the 
left leg, which he stated was numbness and achiness.  
However, the orthopedist did not diagnose a left knee 
disability.  Moreover, while the veteran again complained of 
numbness in January 2005, a left knee orthopedic disability 
was not diagnosed.

A complaint of pain is not evidence of a current disability.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
[pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted].  

The reports of VA examinations show thorough physical 
examinations of the left knee, to include range of motion 
testing, findings regarding stability, and various tests.  
The November 2003 VA examiner's diagnosis was subjective 
complaint of left knee pain with normal examination.  In 
October 2005, the same VA examiner did not diagnose a left 
knee disability.  In fact, at the October 2005 VA 
examination, the veteran denied any problems with his left 
knee at that time.

In addition, as was alluded to in the Board's discussion of 
the right ankle claim, above, there is evidence, including 
the report of the march 2004 VA examination, that lower 
extremity symptomatology experienced by the veteran is due to 
his spine disability.

As discussed in the law and regulations section above, it is 
now well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  In the 
absence of competent medical diagnosis of a left knee 
disability, service connection may not be granted.  
In short, Hickson/Wallin element (1) has not been met.  
Service connection, to include on a secondary basis, is 
denied on that basis alone.

For the sake of completeness, the Board will move on to 
address the remaining two Hickson/Wallin elements.  See 
Luallen, supra.

With respect to Hickson element (2), in-service incurrence of 
a disease or injury, the veteran complained of bilateral knee 
pain in July 1994.  Later in July 1994, an assessment of 
possible patellofemoral pain syndrome in the left knee was 
made.  The report of the December 1994 medical evaluation 
board reflects the presence of "very slight" traces of 
patellofemoral dysfunction in the left knee on examination 
[however, the diagnosis was merely patellofemoral dysfunction 
of the right knee (for which service connection has been 
granted].  In any event, Hickson element (2) has been 
arguably satisfied.

Service connection is in effect for right patellofemoral pain 
syndrome.  Accordingly, Wallin element (2) has been satisfied 
[secondary service connection].

As for Hickson/Wallin element (3), no competent medical nexus 
opinion exists.  
It is clear that in the absence of a current diagnosis of a 
left knee disability, a medical nexus opinion would be an 
impossibility.  

The VA vocational rehabilitation specialist in June 2003 made 
an assessment of "[l]eft leg becoming problematic due to 
right leg and is thus a secondary problem."  As noted above, 
she relied on the veteran's reporting that his left knee was 
becoming problematic secondary to the right knee injury.  
This reporting by the veteran is not competent medical 
evidence.  See LeShore, supra.

As for the veteran's contention that he has a left knee 
disability that is related to his  service-connected right 
knee disability due to a change in gait, his assertion is not 
competent evidence of a medical nexus opinion.  See Espiritu, 
supra; see also 38 C.F.R. § 3.159 (a)(1).

Conclusion

In summary, in the absence of the required first and third 
elements, the Board concludes that a preponderance of the 
evidence is against the claim of entitlement to service 
connection for a left knee disability.  The benefit sought on 
appeal is accordingly denied.



6.  Entitlement to service connection for a mood disorder, 
claimed as secondary to the service-connected right 
patellofemoral pain syndrome.

Analysis  

As has been discussed above, in order for service connection 
to be granted on a secondary basis, three elements must be 
met:  (1) a current disability; (2) a service-connected 
disability and (3) medical nexus between (1) and (2).  See 
Wallin, supra.

In this case, the medical evidence reflects that the veteran 
has a mood disorder.  Service connection is in effect for 
right patellofemoral pain syndrome.  Accordingly, Wallin 
elements (1) and (2) have been satisfied.

With respect to crucial Wallin element (3), medical nexus, 
there is conflicting evidence a relationship between the mood 
disorder and the service-connected right patellofemoral pain 
syndrome.  The evidence reflecting a positive medical nexus 
is the following: a June 2003 VA outpatient treatment record 
showing that a VA vocational rehabilitation specialist made 
an assessment of depression secondary to the veteran's right 
knee injury; a June 2003 VA outpatient treatment record 
reflecting that a nurse practitioner made an assessment of 
depression as a result of chronic right knee pain as result 
of tendinitis and grade III changes in the medial femoral 
condyle; a June 2003 VA treatment record regarding treatment 
by Dr. J.P., a VA psychiatrist, revealing a diagnosis of a 
mood disorder secondary to a general medical condition, 
arthritis in the knees; various VA treatment records 
regarding treatment by Dr. S.A., a VA psychologist, and a 
July 2003 statement from Dr. S.A. relating the veteran's 
depression to his right knee disability; a June 2004 
addendum, which was prepared by Dr. J.P., to a November 2003 
VA psychiatric examination; and an August 2004 VA treatment 
record regarding treatment by Dr. C.B., a psychologist, who 
indicated that the veteran had considerable depression 
stemming from a knee injury.

The evidence showing a negative medical nexus is the 
following: a June 2003 VA outpatient treatment record 
revealing that although the veteran reported an onset of 
depression following his knee surgery, a VA psychologist 
intimated that it was likely that the depression may have 
been present longer, as evidenced by his alcohol consumption. 

As for the June 2003 assessment by a VA nurse practitioner, 
she did not conduct a complete mental status examination.  
Rather, she conducted a depression screening.  Therefore, her 
assessment is of limited probative value.  

In short, the June 2003 opinion is unfavorable, but it is of 
rather limited probative value.  There are favorable opinions 
from two VA psychologists, a VA psychiatrist, and a VA 
vocational rehabilitation specialist.  Resolving doubt in the 
veteran's favor, the Board finds that the evidence is in 
equipoise as to medical nexus between the veteran's mood 
disorder and the service-connected right patellofemoral pain 
syndrome.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005).  Element (3), and therefore all elements 
necessary to establish service connection, has been 
satisfied.

In summary, the Board is of the opinion that the veteran has 
met all requirements needed to establish secondary service 
connection for a mood disorder.  The benefit sought on appeal 
is accordingly allowed.


ORDER

An increased disability evaluation of 30 percent is granted 
for right patellofemoral pain syndrome, subject to governing 
regulations concerning the payment of monetary benefits.

A separate 10 percent disability rating for surgical scars of 
the right knee is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of a back 
injury is reopened.  To that extent only, the appeal is 
allowed.

New and material evidence having been submitted, the  claim 
of entitlement to service connection for a bilateral eye 
disability is reopened.  To that extent only, the appeal is 
allowed.

Service connection for a right ankle disability, to include 
as secondary to service-connected right patellofemoral pain 
syndrome, is denied.

Service connection for a left knee disability, to include as 
secondary to service-connected right patellofemoral pain 
syndrome, is denied.

Service connection for a mood disorder is granted.


REMAND

Entitlement to service connection for a back disability, to 
include on a secondary basis.

The Board has reopened the veteran's claim of entitlement to 
service connection for a back disability.  After having 
carefully considered the matter, and for reasons expressed 
immediately below, the Board believes that this claim must be 
remanded for further evidentiary development.

Reasons for remand

VA examination

The Court has held that, in situations in which there is 
competent evidence of a current disability and either (1) 
evidence indicating an association between the claimant's 
disability and his active service or (2) a service-connected 
disability, it is necessary to obtain a medical opinion as to 
whether there is a nexus between the claimed disability and 
his active service and/or the service-connected disability.  
See Charles v. Principi, 16 Vet. App. 370 (2002).

As noted above, service medical records reflect that the 
veteran experienced low back pain.  In a January 2004 
statement, the veteran's counsel raised the issue of service 
connection for a back disability as secondary to the service-
connected right patellofemoral pain syndrome.  Thus, the 
veteran has raised the both direct and secondary service 
connection.  

Although the VA examiner who conducted an examination in 
November 2003 provided a medical opinion regarding secondary 
service connection, that opinion was predicated on the lack 
of a current disability.  More recent medical evidence 
indicates the presence of a current disability.  Under the 
circumstances here presented, the Board believes that a 
medical examination and opinion are necessary in order to 
answer questions regarding the existence and etiology of any 
back disability.

VCAA notice

The RO did not consider the matter of secondary service 
connection and, therefore, did not send a letter to the 
veteran which complies with the notice provisions of the VCAA 
as to secondary service connection.  The Board has been 
prohibited from itself curing these defects.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

Entitlement to service connection for a bilateral eye 
disability.

As has been discussed above, this issues is being remanded so 
that the veteran and his attorney may be afforded the 
opportunity to present evidence and argument as to the merits 
of the claim.  The agency of original jurisdiction must 
thereafter readjudicate the claim on a de novo basis.

 Entitlement to TDIU.

Board action as to the TDIU claim is deferred, pending 
resolution of the claims of service connection for a back 
disability and an eye disability.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) [two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other].

All issues

As to all of these issues, appropriate VCAA notice, including 
any additional notice required pursuant to the Court's 
holding in Dingess, should be furnished to the veteran and 
his attorney.

Accordingly, these issues are REMANDED for the Veterans 
Benefits Administration (VBA) for the following actions:

1.  A VCAA letter addressing the issue of 
secondary service connection for the back 
disability must be provided to the 
veteran, with a copy to his counsel.
In addition, any notice required pursuant 
to Dingess, as to all remanded issues, 
should be furnished. 

2.  VBA must arrange for the veteran to 
undergo an examination to determine the 
severity of the existence, nature and 
etiology of any current back disability.  

After examination of the veteran and 
review of all pertinent medical records, 
the examiner should determine whether the 
veteran has a chronic back disability.  
If a chronic back disability is 
diagnosed, the examiner should provide 
opinions as to whether it is as least as 
likely as not that the veteran's back 
disorder is related to the veteran's 
military service, including the 
assessment of low back pain in November 
1992; and as to whether it is as least as 
likely as not that the veteran's service-
connected right patellofemoral pain 
syndrome, with any resultant falls due to 
that service-connected disability, caused 
or aggravated the back disorder .  

The report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  VBA should contact the veteran and 
his attorney and solicit additional 
evidence and argument as to the claimed 
bilateral eye disability.

4.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claims for service connection for a back 
disability, bilateral eye disability, and 
TDIU.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
counsel should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


